Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 23-42 are currently pending and amendment to the claims filed on 01/29/2021 is acknowledged.  
Election/Restriction
Applicant's election of the following species with traverse is acknowledged: ‘oxidized inulin’ for at least one oxidized polysaccharide; and ‘polyglucosamine’ for at least one polysaccharide comprising at least one amine group’ which read on instant claims 23-28, 33-38 and 40-42 and being examined.  By way of application’s election, claims 29-32 and 39 reciting ‘monosaccharide’ have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that the examiner has not shown there is reason or evidence to bring serious burden to examine all the species. 
The Examiner responds that since each of the species differs in chemical structure, properties, and intended effects, examining all the species would be a serious burden. Thus, applicant’s arguments are not persuasive, and the restriction is maintained. 
As a result, since instant claims 29-32 and 39 are withdrawn by way of applicant’s election, instant claims 23-28, 33-38 and 40-42 are being examined. 

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt in parent application 15/557304 is acknowledged of certified copy of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 23-42 are objected to because of the following informalities: The amendment to the claims filed on 01/29/2021 does not comply with the requirements of 37 CFR 1.121(c). Specifically, claims 23-42 have no proper claim. e.g., status such as “(New)”. Applicant is reminded that amendments to the claims filed on or after 01-05-2012 must comply with 37 CFR 1.121(c) which states:
            (c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 

While the current amendment has been entered, please note that any further claim amendments must comply with 37 CFR 1.121(c) or they may not be entered. Appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 23-28, 33-38 and 40-42 are rejected under 35 USC 103 as being obvious over WO2013/132062A1 (IDS of 04/12/2021) in view of EP0002506A1 (IDS of 04/21/2021).



Applicant claims including the below claim 23 filed 01/29/2021:

    PNG
    media_image1.png
    266
    1209
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
WO ‘062 teaches a cosmetic treatment process for protecting and repairing keratin fibers which have not been artificially colored, in particular human keratin fibers such as the hair, which consists applying to said fibers a cosmetic composition comprising, in a cosmetically acceptable medium, one or more anionic oxidized polysaccharides and heating the keratin fibers (abstract and claim 1) (instant claim 23, in part); the oxidized polysaccharides are represented by the below formula (I): P-(CHO)m (COOX)n (I) in which: P represents a polysaccharide chain which is preferably chosen from inulins (=elected species), celluloses, starches, guar gums, xanthan gums, pullulan gums, alginate gums, agar-agar gums, carrageenan gums, gellan gums, gums arabic, xyloses and tragacanth gums, … heparin, pectin, hyaluronic acid or mixtures thereof, most preferably the polysaccharide chain is oxidized inulin (=elected species) (e.g., page 6, lines 3- page 6, 9, and page 8, lines 18-22) (instant claims 27-28), X is a hydrogen atom, an ions derived from an alkali metal or an alkaline-earth metal such as sodium or potassium, aqueous ammonia, organic amines such as monoethanolamine, diethanolamine, triethanolamine and 3 -amino-1 ,2-propanedio l and basic amino acids such as lysine, arginine, sarcosine, ornithine and citrulline, m + n is greater than or equal to 1, m is such that the degree of substitution of the polysaccharide with one or more aldehyde groups (DS(CHO)) is included in the range of from 0.001 to 2 and preferably from 0.005 to 1 .5, n is such that the degree of substitution of the polysaccharide with one or more carboxylic groups (DS(COOX)) is included in the range of from 0.001 to 2 and preferably from 0.001 to 1 .5 (claims 4-6 of prior art) (instant claims 25-26) where the oxidized polysaccharides may be present in the composition in a content ranging from 0.01 to 10wt%, preferably 0.5 to 5wt% which overlaps the instant range of about 0.05 to about 15wt% (instant claim 37); the heating temperature ranges from 80C to 180C, in particular 180C which is inside or overlaps the instant range of 100-250C (instant claims 41-42); the pH of the composition is generally between 2 and 11, preferably 4-8 (page 8, lines 24-27). Further, the prior art composition may also comprise one or more additives chosen from anionic polymers different from the said oxidized polysaccharide, such as non-ionic, cationic, or amphoteric polymers, silicones, foam synergists, nacreous agents, opacifiers, dyes or pigments, fragrances, mineral, vegetable or synthetic oils, waxes, fatty alcohols, vitamins, provitamins, UV screening agents, free-radical scavengers, antidandruff agents, antiseborrhoeic agents, anti-hair loss agents, preservatives, pH stabilizers, and mixtures thereof and any other conventional additives (page 9, line 20- page 10, line 2). The prior art composition has properties of smoothness, sheen, softness, manageability, lightness, natural feel, and good disentangling while protecting, repairing and cosmetically transforming the hair in a long-lasting manner (page 1, lines 18-24). 
	However, WO ‘062 does not expressly teach the instant second composition comprising at least one (poly)saccharide comprising at least one amine group including elected species of polyglucosamine of instant claims 23, 33-36 and 38. The deficiencies are cured by EP ‘506. 

	EP ‘506 teaches hair care composition for significantly improving hair condition by adding water-soluble salts of chitosan which provides excellent hair conditioning effect, the combability and the feel, and the shine, especially in damaged hair (page 1, lines 35-42 and claims 1-3 of prior art); and the chitosan is poly D-glucosamine which reads on elected species of polyglucosamine of instant claims 33-36, and the chitosan is used in an amount of about 0.5-6% (page 2, lines 54-57), for example, 0.3-3.0% (Examples 1-10 on page 5 of prior art) which overlaps the instant ranges of about 0.01 to about 10% (instant claims 23 & 33-36 and 38).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and WO ‘062 is that WO ‘062 does not expressly teach the elected species of polyglucosamine such as chitosan and its amount of instant claims 23, 33-36 and 38. The deficiencies are cured by EP ‘506. 
2. The difference between the instant application and WO ’62/EP ‘506 is that WO ‘062/EP ‘506 does not expressly teach the exact ranges of oxidized polysaccharide, polyglucosamine, and pH of instantly claimed.
3. The difference between the instant application and WO ‘62/EP ‘506 is that WO ‘062/EP ‘506 does not expressly teach applying order of instant steps (i)-(ii) of instant claims 24 and 40. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to combine the compositions of WO ‘062 and EP ‘506 by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. ''It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
One of ordinary skill in the art would have predicted success as both are directed to hair styling and treating compositions and methods, and one would have been motivated to obtain the benefits of hair protection and conditioning as taught by WO ‘062 (e.g. page 1, lines 18-24) and excellent hair conditioning effect, combability, feel, and shine as taught by EP ‘506 (e.g. page 1 of EP ‘506).

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the prior art ranges of oxidized polysaccharide, polyglucosamine, and pH with the instant ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to design order of applying or mixing steps (i) and (ii) with same time or sequentially depending on intended effects, in the absence of unexpected results. MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 23-28, 33-38 and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of patent no. 10,940,102B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims requires same steps of (i) and (ii) and recites specie of at least one oxidized inulin and at least one glucosamine. The difference between them is that the claimed invention requires genus of at least one oxidized polysaccharide and of at least one polysaccharide while patent ‘102 requires species thereof. Species of patent ‘102 renders the genus of the claimed invention obvious.  Patent ‘102 further requires heating step (iii) and however, instant method claim 23 uses “comprising” which does not exclude introduction of (iii).  Further instant claims 41 and 42 recite heating step (iii). 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘102 subject matter.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613